Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00396-CV

                          IN THE INTEREST OF H.A.G., a Child
                                           Appellant
                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02990
                         Honorable Olin B. Strauss, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s May 8, 2014 order
terminating the parent-child relationship between Xiomara and H.A.G. is AFFIRMED. Because
appellant is indigent, no costs are assessed.

       SIGNED November 21, 2014.

                                                _____________________________
                                                Luz Elena D. Chapa, Justice